United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3485
                                    ___________

T. N. Wilson, individually and as        *
next friend of Thomas Wilson,            *
deceased; Sue Harness,                   *
                                         *
               Appellants,               *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
Kent Williams, Individually and in       *
his official capacity as Lieutenant      *      [UNPUBLISHED]
Sheridan Arkansas Police Department; *
Sheridan Arkansas Police Department, *
                                         *
               Appellees.                *
                                    ___________

                         Submitted: April 7, 1998
                             Filed: May 8, 1998
                                 ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      T.N. Wilson and Sue Harness, parents of Thomas Wilson, deceased, appeal from
the District Court’s1 adverse grant of summary judgment in their 42 U.S.C § 1983


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
(1994) action. After carefully reviewing the record and the parties’ submissions, we
conclude the District Court did not commit error in granting summary judgment for the
reasons it stated. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-